In The
                                 Court of Appeals
                        Seventh District of Texas at Amarillo

                                         No. 07-22-00091-CR


                                   EX PARTE RICKY BOLTON

   ORIGINAL PROCEEDING ON APPLICATION FOR WRIT OF HABEAS CORPUS

                                           April 19, 2022
                                MEMORANDUM OPINION
                           Before PIRTLE and PARKER and DOSS, JJ.


        Ricky Bolton filed a “Writ of Mandamus” with this Court, seeking habeas relief from

his criminal conviction.1 We construe the document as an application for writ of habeas

corpus and dismiss it for want of jurisdiction.

        Intermediate courts of appeals do not have original habeas corpus jurisdiction in

criminal law matters. See TEX. GOV’T CODE ANN. § 22.221(d) (limiting original habeas

jurisdiction of intermediate appellate courts to civil cases); Ex parte Hawkins, 885 S.W.2d

586, 588-89 (Tex. App.—El Paso 1994, orig. proceeding) (per curiam). That jurisdiction


        1 In 2009, Bolton was convicted of possession of a controlled substance and sentenced to two

years’ confinement in a state jail faciality. This Court affirmed his conviction on appeal. See Bolton v.
State, No. 07-09-00376-CR, 2010 Tex. App. LEXIS 7823, at *14 (Tex. App.—Amarillo Sep. 23, 2010, no
pet.) (mem. op., not designated for publication).
instead rests with the Court of Criminal Appeals, the district courts, and the county courts.

See TEX. CODE CRIM. PROC. ANN. art. 11.05; Ex parte Hawkins, 885 S.W.2d at 588. Only

the Court of Criminal Appeals has authority to grant post-conviction habeas relief in felony

cases. See TEX. CODE CRIM. PROC. ANN. art. 11.07, § 3(a); Ex parte Alexander, 685

S.W.2d 57, 60 (Tex. Crim. App. 1985).

        For these reasons, we dismiss Bolton’s application for writ of habeas corpus for

want of jurisdiction.2

                                                                    Per Curiam

Do not publish.




          2 Bolton may be entitled to habeas relief by filing an application for writ of habeas corpus with the

clerk of the court in which the conviction being challenged was obtained, returnable to the Court of Criminal
Appeals. See TEX. CODE CRIM. PROC. ANN. art. 11.07.
                                                      2